NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




           United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted July 14, 2011*
                                    Decided July 14, 2011

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge



Nos. 10‐3688 & 10‐2966                               Petition for Review and Cross‐Application
                                                     for Enforcement of an Order of the
SHEEHY ENTERPRIZES, INC.,                            National Labor Relations Board 
          Petitioner/Cross‐Respondent,
     v.                                              No. NLRB‐1:25‐CA‐30583

NATIONAL LABOR RELATIONS
BOARD,
          Respondent/Cross‐Petitioner,

       and

LABORERS’ INTERNATIONAL
UNION OF NORTH AMERICA, STATE
OF INDIANA DISTRICT COUNCIL,
           Intervening Cross‐Petitioner.



       *
        This successive appeal has been submitted to the original panel pursuant to Operating
Procedure 6(b). After reviewing the briefs and the record, the panel is unanimously of the view
that oral argument is unnecessary. Accordingly, the appeal has been submitted on the briefs
and the record alone. See Fed. R. App. P. 34(a).
Nos. 10‐3688 & 10‐2966                                                                  Page 2



                                          O R D E R

        This case is before us for a second time as a successive appeal under Rule 6(b) of our
Operating Procedures. On April 20, 2010, we reviewed the merits of Sheehy Enterprizes
challenges to the January 30, 2009 decision of a two‐member quorum of the National Labor
Relations Board. We denied Sheehy’s petition for enforcement. Subsequently, the Supreme
Court rendered all the decisions of two‐member Board ineffectual in New Process Steel, L.P.
v. NLRB, 130 S.Ct. 2635 (2010). We remanded the case to the Board for further review. The
properly constituted Board took up the case and on August 10 reached the same conclusion
as the previous quorum, incorporating its reasoning. Sheehy again petitions for
enforcement, but there is no need to give the appeal a second look. We have already
indicated that we were prepared to deny an identical petition on the merits and we
complete the task here without hesitation (and without oral argument, pursuant to Federal
Rule of Appellate Procedure 34(a)(1)). 

      Sheehy’s petition for review is DENIED and the Board’s application for enforcement
is GRANTED.